DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 14 November 2018. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “generating a reduced-max matrix having a selected plurality of feature-relevant vectors, each row of the reduced-max matrix corresponding to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponding to the respective feature”. The 
For the purposes of examination, the “reduced-max matrix” is interpreted as a matrix. 

Subject Matter Eligibility
The present claims recite: receiving a plurality of multidimensional feature vectors arranged in a point-feature matrix, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, each multidimensional feature vector representing a respective unordered data point of a point cloud and each multidimensional feature vector including a respective plurality of feature-correlated values, each feature-correlated value representing a correlation extent of the respective feature; generating a reduced-max matrix having a selected plurality of feature-relevant vectors, each row of the reduced-max matrix corresponding to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponding to the respective feature; wherein the feature-relevant vectors are selected by, for each respective feature, identifying a respective multidimensional feature vector in the point-feature matrix having a maximum feature-correlated value associated with the respective feature; and outputting the reduced-max matrix for processing by a final convolution layer of a deep neural network. Although it is apparently that on some level these claims involve mathematical calculations, the present claims are understood to not recite an abstract idea similar to the examples provided in MPEP 2106.04(a)(1). As such the claims are directed to eligible subject material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs). 

Regarding Claim 1 and 14: Qi discloses a method, comprising:
receiving a plurality of multidimensional feature vectors arranged in a point-feature matrix, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, each multidimensional feature vector representing a respective unordered data point of a point cloud and each multidimensional feature vector including a respective plurality of feature-correlated values, each feature-correlated value representing a correlation extent of the respective feature (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1. We 
generating a reduced-max matrix having a selected plurality of feature-relevant vectors, each row of the reduced-max matrix corresponding to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponding to the respective feature; wherein the feature-relevant vectors are selected by, for each respective feature, identifying a respective multidimensional feature vector in the point-feature matrix having a maximum feature-correlated value associated with the respective feature (our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization. See at least Page 2. Also: In Fig 7, we visualize critical point sets CS and upperbound shapes NS (as discussed in Thm 2) for some sample shapes S. The point sets between the two shapes will give exactly the same global shape feature f(S). We can see clearly from Fig 7 that the critical point sets CS, those contributed to the max pooled feature, summarizes the skeleton of the shape. The upper-bound shapes NS illustrates the largest possible point cloud that give the same global shape feature f(S) as the input point cloud S. See at least Page 8. Also: In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. See at least Page 4. Also: For the jth dimension as the output of u, there exists at least one xj ∈ X such that hj (xj ) = uj , where hj is the jth dimension of the output vector from h. Take CS as the union of all xj for j = 1, . . . , K. Then, CS satisfies the above condition. See at least Page 15). 
outputting a matrix for processing by a final convolution layer of a deep neural network (The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. Batchnorm is used for all layers with ReLU. Dropout layers are used for the last mlp in classification net. See at least Page 3 and Figure 2. Examiner’s note: Qi indicates that the MLP of the segmentation network is a shared MLP). 

Qi does not appear to disclose outputting the reduced-max matrix for processing. 
Chen teaches outputting a reduced-max matrix for processing (In this paper, we consider resampling 3D point clouds; that is, we design application-dependent resampling strategies to preserve application-dependent information. For example, conventional contour detection in 3D point clouds requires careful and costly computation to obtain surface normals and classification models [31], [27]. We efficiently resample a small subset of points that is sensitive to the required contour information, making the subsequent processing cheaper without losing accuracy; see Figure 1 for an example. Since the original 3D point cloud is sampled from an object, we call this task resampling. This approach reduces the number of 3D points without changing the locations of original 3D points.  See at least Page 2. Also: The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). 
Qi provides a system which processes a point cloud and produces a reduced set of points that faithfully represents the point cloud. Separately, Qi discloses providing a set of points to a neural network for classification. Qi does not recognize the value of providing the reduced set of points to the neural network for classification. Chen demonstrates that the prior art already knew of determining reduced sets of point from pointclouds, and that processing such sets reduces the amount of computational resources necessary to process point cloud data. One of ordinary skill in the art could have trivially applied the techniques of Chen to the system of Qi by using Chen’s techniques to resample the larger point cloud of Qi at the critical points of Qi to generate a reduced set of points for neural network based classification processing. One of ordinary skill in the art would have recognized that such an application of Chen would 

Regarding Claim 9: Qi discloses a method implemented in a deep neural network, the method comprising: 
receiving a plurality of unordered data points of a point cloud (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1)
encoding the plurality of unordered data points using a convolutional layer of the deep neural network to generate a plurality of multidimensional feature vectors arranged in a point-feature matrix, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, the respective multidimensional feature vector represents a respective unordered data point from a point cloud and includes a plurality of feature-correlated values each representing correlation extent of the respective feature (We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc. See at least Page 2. Also See Figure 2. Also: The classification network takes n points as input, applies input and feature transformations, and then aggregates point features by max pooling. See at least Page 3. Examiner’s note: Qi indicates that the MLP of the segmentation network is a shared MLP).
providing the point-feature matrix to a critical point layer (CPL) to: generate a reduced-max matrix having a selected plurality of feature-relevant vectors, each row of the reduced-max matrix corresponding to a respective one of the feature-relevant vectors and each column of the reduced-max matrix corresponding to the respective feature;  wherein the feature-relevant vectors are selected by, for each respective feature, identifying a respective multidimensional feature vector in the point-feature matrix having a maximum feature-correlated value associated with the respective feature (our network learns to summarize an input point cloud by a sparse set of key points, which S and upperbound shapes NS (as discussed in Thm 2) for some sample shapes S. The point sets between the two shapes will give exactly the same global shape feature f(S). We can see clearly from Fig 7 that the critical point sets CS, those contributed to the max pooled feature, summarizes the skeleton of the shape. The upper-bound shapes NS illustrates the largest possible point cloud that give the same global shape feature f(S) as the input point cloud S. See at least Page 8. Also: In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. See at least Page 4. Also: For the jth dimension as the output of u, there exists at least one xj ∈ X such that hj (xj ) = uj , where hj is the jth dimension of the output vector from h. Take CS as the union of all xj for j = 1, . . . , K. Then, CS satisfies the above condition. See at least Page 15).
output a matrix to a final convolution layer of the deep neural network; and outputting a plurality of classified points by applying the matrix to the at least one neural network layer (The classification network takes n points as input, applies input and feature transformations, and then aggregates point features by max pooling. The output is classification scores for k classes. The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. See at least Page 3 and Figure 2. Also: For semantic segmentation, the input can be a single object for part region segmentation, or a sub-volume from a 3D scene for object region segmentation. Our model will output n × m scores for each of the n points and each of the m semantic subcategories. See at least Page 2). 

Qi does not appear to disclose outputting the reduced-max matrix for processing. 
Chen teaches outputting a reduced-max matrix for processing (In this paper, we consider resampling 3D point clouds; that is, we design application-dependent resampling strategies to preserve application-dependent information. For example, conventional contour detection in 3D point clouds requires careful and costly computation to obtain surface normals and classification models [31], [27]. We efficiently ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). 
Qi provides a system which processes a point cloud and produces a reduced set of points that faithfully represents the point cloud. Separately, Qi discloses providing a set of points to a neural network for classification. Qi does not recognize the value of providing the reduced set of points to the neural network for classification. Chen demonstrates that the prior art already knew of determining reduced sets of point from pointclouds, and that processing such sets reduces the amount of computational resources necessary to process point cloud data. One of ordinary skill in the art could have trivially applied the techniques of Chen to the system of Qi by using Chen’s techniques to resample the larger point cloud of Qi at the critical points of Qi to generate a reduced set of points for neural network based classification processing. One of ordinary skill in the art would have recognized that such an application of Chen would have predictably resulted in an improved system which would be able to classify the key elements of a pointcloud with fewer computational resources. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen. 

Regarding Claim 2, 10, and 15: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches generating an index vector containing row indices of the identified multidimensional feature vectors; generating a sampled index vector by sampling the row indices in the index vector to a desired number; and generating the reduced-max matrix using the row indices contained in the sampled index vector (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). The motivation to combine Qi and Chen is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4, 12, and 17: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches wherein the desired number is predefined for performing batch processing for different respective point clouds (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). The motivation to combine Qi and Chen is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5, 13, and 18: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches selecting a respective unique row index associated with the at least one identified respective multidimensional feature vector; generating a unique index vector that includes a plurality of respective 15unique row indices each corresponding to a different respective point; and generating the reduced-max matrix having a selected plurality of feature-relevant vectors based on the unique index vector, wherein the selected feature-relevant vectors are different with respect to each other (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3)). 

Regarding Claim 6 and 19: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses wherein outputting the reduced-max matrix comprises: providing the reduced-max matrix as input to the final convolution layer, the convolution layer performing feature extraction on the feature-relevant vectors to obtain a desired number of represented features in each feature-relevant vector; and providing the output of the final convolution layer to an object classification subsystem of the deep neural network to classify the selected plurality of feature-relevant vectors (The classification network takes n points as input, applies input and feature transformations, and then aggregates point features by max pooling. The output is classification scores for k classes. The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. Batchnorm is used for all layers with ReLU. Dropout layers are used for the last mlp in classification net. See at least Page 3 and Figure 2. Also: Our 

Regarding Claim 7 and 20: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses the receiving comprising: receiving a plurality of the unordered data points of the point cloud; generating a plurality of transformed data by applying preliminary spatial transformation and filtering to the received unordered data points; and providing the plurality of transformed data to a convolutional layer of feature extraction subsystem of the deep neural network to generate the plurality of multidimensional feature vectors  (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1. We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc. See at least Page 3. Also See Figure 2).

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs), and further in view of Koralski (US 2009/0313287 A1). 

Regarding Claim 3, 11, and 16: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses wherein the sampling is deterministic (f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f). Qi does not appear to disclose sorting the row indices contained in the index vector in an ascending order. 
However, Koralski teaches sorting the row indices contained in the index vector in an ascending order (A selection specifier 186 indentifies the set of selected objects 184 by specifying two ranges 188, Row(8,9,&lt;Col(2,3)&gt;) and Row(10,10,&lt;Col(3,4)&gt;). The two ranges 188 are sorted by ascending order of start row index, then within each row, ascending order of start column index. The two ranges 188 indentify the address of each object (characters) within the set of selected objects 184. Locating or performing operations on objects within the set of selected objects 184 are efficiently accomplished 
Qi and Chen suggests a system which retrieves information according to a set of indices, upon which the claimed invention’s sorting of those indices can be seen as an improvement. However, Koralski demonstrates that the prior art already knew of sorting row retrieval indices. One of ordinary skill in the art could have trivially applied the techniques of Koralski to the system of Qi and Chen. Further, one of ordinary skill in the art would have recognized that such an application of Koralski would have predictably resulted in an improved system which would more efficiently retrieve data associated with the indices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen and Koralski.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs), and further in view of Gao et al. (US 2017/0220876 A1). 

Regarding Claim 8: Qi in view of Chen teaches the above limitations. Qi does not appear to expressly disclose wherein the plurality of unordered data points are captured by LIDAR sensor or red green blue-depth (RGB-D) camera. However, Gao teaches wherein the plurality of unordered data points are captured by LIDAR sensor or red green blue-depth (RGB-D) camera (The sensor fusion and preprocessing module 474 fuses together the lidar data of the two lidar point clouds acquired by the two lidar devices 546c into a single lidar point cloud 546, and performs three-dimensional point sampling to pre-process the lidar data (of the single lidar pointcloud 546) to generate a set of three-dimensional points 570. See at least [0067]). 
	Qi provides a system which classifies pointcloud data, which differs from the claimed invention by the substitution of Qi’s generically sourced pointcloud for a LIDAR generated pointcloud. However, Gao demonstrates that the prior art already knew of LIDAR generated pointcloud data. One of ordinary skill in the art could have trivially substituted in the pointcloud data of Gao into the system of Qi and Chen. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Mammou et al. (US 2019/0080483 A1) discusses techniques for compressing pointclouds. 
Di Febbo et al. (US 2018/0268256 A1) discusses techniques for identifying keypoints in pointclouds through the use of convolutional neural networks. 
Tchapmi et al. (US 2019/0108639 A1) and Zhang et al. (US 10670553 B2) discuss techniques for segmenting pointclouds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-09-21